Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 10/09/2020 for Application #17/067,245 filed on 10/09/2020 in which Claims 1-19 are pending.

Status of Claims
Claims 1-19 are pending, of which Claims 1-19 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 10/09/2020
Applicant’s most recent claim set of 10/09/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Aaron Wininger on February 25, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 2, replace the phrase:
“registering, by a first device having a public key,”
with the following:
“registering, by a first device having a public key and a symmetric key,”

Regarding Claim 1, in Claim 1 Line(s) 3, replace the phrase:
“of work based on the first device public key;”
with the following:
“of work based on the first device’s public key;”

Regarding Claim 1, in Claim 1 Line(s) 4, replace the phrase:
“encrypting data with a first device’s symmetric key;”
with the following:
“encrypting data with [[a]] the first device’s symmetric key;”


“based on the symmetric key such that the symmetric key can be reconstituted”
with the following:
“based on the symmetric key where the symmetric key can be reconstituted”

Regarding Claim 1, in Claim 1 Line(s) 19, replace the phrase:
“one or more non-transitory memory devices such that the encrypted data is”
with the following:
“one or more non-transitory memory devices where the encrypted data is”

Regarding Claim 1, in Claim 1 Line(s) 21, replace the phrase:
“with the first devices’ public keys by reassembling”
with the following:
“with the first devices’ public key by reassembling”


Claim 8: (Currently Amended)
Regarding Claim 8, in Claim 8 Line(s) 6, replace the phrase:
“the signature matches the public key, and client identifier”
with the following:
“the signature matches the public key, and the client identifier of one of the plurality of devices”


Claim 10: (Currently Amended)
Regarding Claim 10, in Claim 10 Line(s) 1, replace the phrase:
“A computer-readable medium having stored thereon instructions”
with the following:
“A non-transitory computer-readable medium having stored thereon instructions”

Regarding Claim 10, in Claim 10 Line(s) 3, replace the phrase:
“registering, by a first device having a public key,”
with the following:
“registering, by a first device having a public key and a symmetric key,”

Regarding Claim 10, in Claim 10 Line(s) 4, replace the phrase:
“of work based on the first device public key;”
with the following:
“of work based on the first device’s public key;”

Regarding Claim 10, in Claim 10 Line(s) 5, replace the phrase:
“encrypting data with a first device’s symmetric key;”
with the following:
“encrypting data with [[a]] the first device’s symmetric key;”

Regarding Claim 10, in Claim 10 Line(s) 7, replace the phrase:
“based on the symmetric key such that the symmetric key can be reconstituted”
with the following:
“based on the symmetric key where the symmetric key can be reconstituted”

Regarding Claim 10, in Claim 10 Line(s) 20, replace the phrase:
“one or more non-transitory memory devices such that the encrypted data is”
with the following:
“one or more non-transitory memory devices where the encrypted data is”

Regarding Claim 10, in Claim 10 Line(s) 22, replace the phrase:
“with the first devices’ public keys by reassembling”
with the following:
“with the first devices’ public key by reassembling”


Claim 11: (Currently Amended)
Regarding Claim 11, in Claim 11 Line(s) 1, replace the phrase:
“A computing device comprising:”
with the following:
“A first computing device comprising:”

Regarding Claim 11, in Claim 11 Line(s) 5, replace the phrase:
“register, by a first device having a public key,”
with the following:
“register, by [[a]] the first device, the first device having a public key and a symmetric key,”

Regarding Claim 11, in Claim 11 Line(s) 6, replace the phrase:
“of work based on the first device public key;”
with the following:
“of work based on the first device’s public key;”

Regarding Claim 11, in Claim 11 Line(s) 7, replace the phrase:
“encrypt data with a first device’s symmetric key;”
with the following:
“encrypt data with [[a]] the first device’s symmetric key;”

Regarding Claim 11, in Claim 11 Line(s) 9, replace the phrase:
“based on the symmetric key such that the symmetric key can be reconstituted”
with the following:
“based on the symmetric key where the symmetric key can be reconstituted”

Regarding Claim 11, in Claim 11 Line(s) 11-12, replace the phrase:
“encrypt the plurality of key shards with public keys from, respectively, a plurality of devices;”
with the following:
“encrypt the plurality of key shards with public keys from, respectively, a plurality of devices, each device comprising a processor;”

Regarding Claim 11, in Claim 11 Line(s) 22-23, replace the phrase:
“one or more non-transitory memory devices such that the encrypted data is”
with the following:
“one or more non-transitory memory devices where the encrypted data is”

Regarding Claim 11, in Claim 11 Line(s) 24-25, replace the phrase:
“with the first devices’ public keys by reassembling”
with the following:
“with the first devices’ public key by reassembling”


Claim 18: (Currently Amended)
Regarding Claim 18, in Claim 18 Line(s) 7, replace the phrase:
“the signature matches the public key, and client identifier”
with the following:
“the signature matches the public key, and the client identifier of one of the plurality of devices”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are considered allowable.

The instant invention is directed to a method, a medium, and a device for the communication of encrypted data utilizing a Key Sharding or Key Splitting Scheme for the protection of the encryption/decryption key utilized in encrypting and decrypting the communicated data, where less than the total number of distributed key shards or key splits can be used to reconstruct the encryption/decryption key.

The closest prior art, as recited, Bursell et al. US Patent Application Publication 2021/0058238 and Black et al. US Patent Application Publication 2019/0288834, are also generally directed to various aspects of providing protection of communicated encrypted data utilizing key sharding or key splitting techniques.  However, Bursell et al. or Black et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 10, 11.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 10, 11:
Although the combination of Bursell et al. or Black et al. teaches proof of work key wrapping and key thresholding to reassemble a key utilizing key shards or key splits, Bursell et al. or Black et al. fails to teach registering with a gateway server by providing proof of work based on a device’s public key, encrypting a plurality of key shards with public keys from a plurality of devices, transmitting through a gateway encrypted multiple key shards and encrypted data to a queue in a queue service, triggering a cloud message from a cloud messaging service to multiple devices queued by the queue service, transmitting encrypted multiple key shards and encrypted data from the queue service to multiple devices queued by the queue service, storing the encrypted data and multiple key shards in non-transitory or non-volatile memory devices, and reassembling the multiple key shards stored in the non-transitory or non-volatile memory devices
When combined with the additional limitations found in Claims 1, 10, 11.

Therefore Claims 1-19 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venable SR - US_20210083882: Venable SR teaches secret sharing and distributed key generation with the keys protected by being split into shards.
Machani et al - US_10516527: Machani et al teaches split-key based cryptography techniques for protecting encryption/decryption keys shared across multiple computing devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498